Name: Commission Regulation (EEC) No 2153/83 of 29 July 1983 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 206/36 Official Journal of the European Communities 30 . 7 . 83 COMMISSION REGULATION (EEC) No 2153/83 of 29 July 1983 fixing the rate of the additional aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (?), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price a supplementary aid is given for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Community ; whereas this aid is equal to a percentage of the difference between these two prices ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1221 /83 of 17 May 1983 fixing the flat-rate production aid and the guide price for dried fodder for the 1983/84 marketing year (3) ; Whereas the average world market price is determined for a bulk pelleted product delivered to Rotterdam of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (4), as last amended by Regulation (EEC) No 2026/82 (*), the average world market price for the products described in the first indent of Article 1 (b) of Regula ­ tion (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibili ­ ties excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus deter ­ mined is used to fix the supplementary aid rate appli ­ cable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (*), as last amended by Regulation (EEC) No 2013/83 0 ; Whereas when no offer of or quotation for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 can be used to deter ­ mine the average world market price it is to be deter ­ mined from offers on the world market of and quota ­ tions on the exchanges important for international trade for the products described in the second indent of Article 1 (b) of Regulation (EEC) No 1117/78 ; Whereas, under Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to determine the average world market price this price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, under Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the supplementary aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas the correcting amount is equal to the differ ­ ence between the average world market price and the average forward world market price multiplied by the percentage fixed in Article 3 of Regulation (EEC) No 1221 /83 ; whereas when for one of the months follow ­ ing that of the introduction of supplementary aid the average forward world market price cannot be deter ­ mined by applying the criteria specified in Article 1 of Regulation (EEC) No 1417/78 , the price determined for the previous month is used to calculate the differ ­ ence ; whereas, when for two or more consecutive months following that of the introduction of supple ­ mentary aid, the average forward world market prices cannot be determined by applying the criteria set out in Article 1 of Regulation (EEC) No 1417/78 , the prices for the months in question are determined by applying the criteria laid down in Article 3 of Regula ­ tion (EEC) No 1417/78 ; Whereas, where the average world market price is determined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) and (5) of Regulation (EEC) No 1528/78 and valid for delivery during a month other than that(') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 132, 21 . 5 . 1983, p. 29 . (3) OJ No L 132, 21 . 5 . 1983, p . 30 . (&lt;) OJ No L 171 , 28 . 6 . 1978 , p . 1 . 0 OJ No L 218 , 27 . 7 . 1982, p . 2. (*) OJ No L 179, 1 . 7 . 1978 , p. 10 . O OJ No L 198 , 21 . 7 . 1983, p . 17. 30. 7. 83 Official Journal of the European Communities No L 206/37 in which the supplementary aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regula ­ tion (EEC) No 1117/78 for the product concerned ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) and (4) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the supplementary aid is equal to zero ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The rate of the aid referred to in Article 5 (3) of Regu ­ lation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1983 . For the Commission Poul DALSAGER Member of the Commission No L 206/38 Official Journal of the European Communities 30 . 7. 83 ANNEX to the Commission Regulation of 29 July 1983 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 August 1983 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 24,545 12,273 Additional aid in case of advance fixing for the month of : (ECU/ tonne) September 1983 October 1983 24,545 24,343 12,273 12,172 November 1983 21,164 10,582 December 1983 20,014 10,007 January 1984 February 1984 March 1984 19,643 20,466 19,285 9,822 10,233 9,643